                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      MAERSK LINE,

                     Plaintiff,

           v.                           Civil No. 18-11668 (NLH/KMW)

      TJM INTERNATIONAL LIMITED         ORDER
      LIABILITY COMPANY, MARSH AND
      ASSOCIATES SIGNING SERVICES
      LLC, CHERYL MARSH,

                     Defendants.


APPEARANCES:

RICK A. STEINBERG
PRICE MEESE SHULMAN & D’ARMINIO, P.C.
50 TICE BOULEVARD
3RD FLOOR
WOODCLIFF LAKE, NJ 07677

       Attorney for Plaintiff Maersk Line.

HILLMAN, District Judge

       WHEREAS this case was brought by Plaintiff on July 16, 2018

against Defendants Cheryl Marsh, Marsh & Associates Signing

Services, LLC, and TJM International Limited Liability Company;

and

       WHEREAS summons were thereafter issued and were returned

executed as to all Defendants by July 23, 2018; and

       WHEREAS Plaintiff requested the Clerk to enter default

against Defendants Marsh and Associates and TJM International
(collectively, the “Entity Defendants”) on September 5, 2018;

and

      WHEREAS the Clerk entered default as to the Entity

Defendants on September 6, 2018; and

      WHEREAS on November 8, 2018 Plaintiff filed a Motion for

Default Judgment against Entity Defendants only; and

      WHEREAS a party seeking default judgment “is not entitled

to a default judgment as of a right,” Franklin v. Nat’l Maritime

Union of Am., No. 91-480, 1991 U.S. Dist. LEXIS 9819, at *3-4

(D.N.J. 1991) (quoting 10 Wright, Miller & Kane, Federal

Practice and Procedure § 2685 (1983)), aff’d, 972 F.2d 1331 (3d

Cir. 1992); and

      WHEREAS the decision to enter a default judgment is “left

primarily to the discretion of the district court,” Hritz v.

Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984); and

      WHEREAS before entering a default judgment the Court must

decide whether “the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere

conclusions of law,” Chanel v. Gordashevsky, 558 F. Supp. 2d

532, 535 (D.N.J. 2008) (citing Directv, Inc. v. Asher, No. 03-

1969, 2006 U.S. Dist. LEXIS 14027, at *3 (D.N.J. Mar. 14,

2006)); and

      WHEREAS the Court reviewed Plaintiff’s Motion for Default

Judgment, the attachments thereto, and all other filings on the

                                 2
docket, and finds Plaintiff’s Motion for Default Judgment

deficient in the following respects:

  •   Plaintiff does not include a brief explaining why it is

      entitled to default judgment, on what claims it is entitled

      to default judgment, the elements of those claims and how

      it has shown each of those elements, the appropriate

      measure of damages under those claims, and what damages it

      is entitled to in light of the above and the facts

      presented in this case;

  •   More specifically, Plaintiff has not explained to this

      Court the statutory basis for the claim under the Shipping

      Act and its effects - including preemption - on the state

      law claims asserted, if any;

  •   Plaintiff has not filed on the docket the contract under

      which it asserts its claim for breach of contract;

  •   Plaintiff provides an account summary, but has not provided

      to the Court the service contracts, bills of lading,

      freight bills, or invoices upon which it asserts this

      summary is based and which would be required for the Court

      to determine the correct amount of damages, if any, for the

      claims asserted; and

      WHEREAS in light of those deficiencies, this Court finds it

cannot properly enter default judgment at this time; but



                                 3
     WHEREAS this Court finds those deficiencies may be cured

through further briefing and the filing of exhibits;

     THEREFORE,

     IT IS on this    18th    day of           April        , 2019

     ORDERED that Plaintiff’s Motion for Default Judgment [8] is

hereby DENIED, WITHOUT PREJUDICE; and it is further

     ORDERED that Plaintiff shall file a new motion for default

judgment which addresses the deficiencies noted herein within

thirty (30) days of this Order.



                                       s/ Noel L. Hillman
 At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                  4
